DETAILED ACTION
Applicant’s Response
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on February 15, 2022, has been entered.
Claims 1, 14, and 21-23 are amended.
The applicant contends that Kitaori does not properly disclose a “continuous transfer chamber” because the region denoted by the Office as constituting said chamber comprises vertical partitions corresponding to each processing volume, these partitions structuring narrow openings (7) through which the substrate passes. This region, then, is not properly “continuous” (p. 8).
In response, the examiner does not believe the existence of such partitions disqualifies the description of the denoted region as being “continuous.” For instance, the substrate’s travel remains entirely unobstructed as it traverses the transfer volume, and said volume shares a fluidic unity. In these ways, at least, Kitaori’s transfer chamber is properly “continuous.”
Even so, to promote compact prosecution, the examiner has drafted a second set of rejections addressing the structural continuity of the transfer chamber. 
Claim Objections
Claims 1 and 14 are objected to for grammatical reasons. In the final line of claim 1 and in the final line of the penultimate paragraph of claim 14, the examiner believes “volume” ought to be plural, i.e., first and second processing volumes.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder – “system,” in this case – that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “reel-to-reel system” of claim 1.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The reel-to-reel system (260) is being interpreted as a winding reel (264), turnaround rollers (248a-b) disposed in each chamber body, and an unwinding reel (262) in accordance with paragraph [0066].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
According to a First Grounds of Rejection:
Claims 1-7, 9, 14-17, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US 2014/0326182, in view of Kitaori et al., US 5,447,748, Oosterlaken et al., US 2015/0303079.
Claims 1-4: Wang discloses a modular processing system, comprising: 
A transfer chamber body defining a transfer volume (Fig. 3);
A first vertical chamber body (200) defining a first processing volume and positioned on the common transfer chamber body [0031];
Wherein the transfer volume is in fluid communication with the first processing volume;
A second vertical chamber body (300) defining a second processing volume and positioned on the common transfer chamber body;
Wherein the transfer volume is in fluid communication with the second processing volume;
A reel-to-reel system operable to transport a continuous flexible substrate;
Wherein the substrate extends from the transfer volume, through the first processing volume, returning to the transfer volume, through the second processing volume and returning to the transfer volume;
Wherein the reel-to-reel system includes a winding reel (150), a turnaround reel (240), and an unwinding reel (120).
Those limitations drawn to the content of the substrate are not germane to patentability, as expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
As shown by Figure 3, Wang’s transfer chamber is balkanized by each processing volume. Thus, the transfer chamber is not properly “common,” as the claim requires. Kitaori, though, describes an analogous, running-length system comprising plural processing chambers (3, 4) bounded by winding (13) and unwinding (34) reels, yet in this case a continuous transfer chamber (~7) fluidly couples to each of the processing volumes (Fig. 1). As Kitaori has established that continuous transfer chambers are equivalently capable of facilitating the disbursement of a reel substrate to plural processing volumes, it would have been obvious to integrate this configuration within Wang’s system, as the selection of either known alternative would have been within the scope of ordinary skill.
Lastly, regarding the new material, Wang is silent regarding the chamber bodies’ capacity for removal. In supplementation, Oosterlaken, too, describes a vertical processing chamber body (21) disposed atop a transfer chamber (20) (Fig. 1A). The reference, though, has further designed the chamber (21) to be modular in nature ([0036]; Figs. 2). By rendering the chamber freely removable, maintenance and service operations can be executed in a more efficient and targeted manner [0004-0005]. As Wang shares this desideratum, it would have been obvious to render the vertical chamber bodies removable to enable facile access and expeditious maintenance.
Alternatively, it may be said simply that the chamber bodies can be dismantled in a manner opposite their construction.
Claim 5: Wang provides a plurality of tension rollers (230) [0026].
Claims 6-7: Wang provides first (280) and second (280’) vapor diffusers installed in the same processing volume [0026]. The diffusers are opposed to each other and are oriented parallel to the substrate’s movement direction (Fig. 2A).
Claim 9: Wang contemplates an embodiment in which another diffuser portion (480) is positioned in between the first and second outer diffusers (Fig. 2C).
Claim 14: The rejection of claims 1 and 5, above, substantially addresses these limitations.
Claims 15-16: Wang provides first (280) and second (280’) vapor diffusers to deposit material on the vertically oriented substrate [0026]. The type of material supplied by the diffusers is a matter of intended use, however – it has been held that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959)). It is the Office’s position that Wang’s diffusers are capable of performing both “free-span pre-lithiation” and “free-span passivation” processes.
Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claims 21-22: Wang provides a third vertical chamber body (Fig. 3). 
Claim 23: Wang’s guide rollers 230 and 250 may be taken as the “auxiliary tension reels.”
Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kitaori and Oosterlaken, and in further view of Green, US 2009/0114534.
Claim 8: Wang does not consider the use of a cooling plate. In supplementation, Green situates a cooling unit (70) within the inner surfaces of the substrate to “absorb thermal radiation” therefrom [0056]. As Wang also contemplates sputtering processes which may elevate the temperature of the processing volume, it would have been obvious to integrate a cooling plate inside the substrate loop generated by the turnaround roller. By disposing the unit within this region, it would be positioned between Wang’s first and second vapor diffusers, as the claim requires (Fig. 2A).
Claim 10: As shown by Figure 2, Green extends a partition plate to separate the processing volume from the turnaround volume within each processing chamber.
Claims 11-12: Green provides turnaround rollers (80), whereby these may be thermally regulated [0060].
Claim 13: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
According to a Second Grounds of Rejection:
Claims 1 and 14, as well as their dependents, are rejected under 35 U.S.C. 103 as being unpatentable over Choe et al., KR 2012/046610, in view of Oosterlaken et al., US 2015/0303079. (Applicant has furnished a translation of Choe in the 4/7/20 IDS.)
Choe provides a common transfer chamber, first and second vertical chamber bodies each comprising processing volumes in fluid communication with the transfer chamber, and a reel-to-reel system for transporting a continuous flexible substrate. (The examiner has provided an annotated replication of Figure 1, below.) In addition, the reel-to-reel system includes a plurality of auxiliary tension reels permitting the substrate to span among each of the chambers. The auxiliary tension reels are disposed in the transfer volume outside of the processing volumes.
Choe, however, is silent regarding the chamber bodies’ capacity for removal. In supplementation, Oosterlaken, too, describes a vertical processing chamber body (21) disposed atop a transfer chamber (20) (Fig. 1A). The reference, though, has further designed the chamber (21) to be modular in nature ([0036]; Figs. 2). By rendering the chamber freely removable, maintenance and service operations can be executed in a more efficient and targeted manner [0004-0005]. As Choe shares .

    PNG
    media_image1.png
    532
    740
    media_image1.png
    Greyscale

Claims 8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Choe in view of Oosterlaken, and in further view of Green, US 2009/0114534.
Claim 8: Choe does not consider the use of a cooling plate. In supplementation, Green situates a cooling unit (70) within the inner surfaces of the substrate to “absorb thermal radiation” therefrom [0056]. It would have been obvious to integrate a cooling plate within Choe’s system to achieve the predictable result of regulating the temperature of the film.
Claim 10: As shown by Figure 2, Green extends a partition plate to separate the processing volume from the turnaround volume within each processing chamber.
Claims 11-12: Green provides turnaround rollers (80), whereby these may be thermally regulated [0060].
Claim 13: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).

/N. K. F./
Examiner, Art Unit 1716	
/KARLA A MOORE/     Primary Examiner, Art Unit 1716